YOUNG, Justice
(dissenting).
My dissent follows the language of Art; .3778, that no valid sale can be made of the lands in the possession of these independent executrices on a judgment obtained during decedent’s lifetime, except pursuant to the laws regulating administration of estates.
This tax judgment was for $30,032.63 rendered February 3, 1939, following suit against Mrs. Emma E. Thomas and husband M. H. Thomas. The taxing authorities (plaintiff and interveners) established the amount defendants were indebted to each body for taxes, and fixed the same as a first and superior constitutional and statutory lien against described realty; delinquent amounts due each for certain years being: State of Texas and County of Dallas; $16,114.51; Town of Highland Park, $6,347.43; Highland Park Independent School District recovering personal judgment of and from defendants, jointly and severally, for personal tax arrears, $365.14, and similar judgment against Mrs. Emma E. Thomas, school taxes, penalties and interest against the realty, for $7,570.-69. The recitals of foreclosure, however, under the provisions of Art. 7345b directed only a sale of the property in satisfaction of the sum total of taxes so established, with statutory right of redemption, the valúe of such security at the time being adjudged at $150,000. Mrs. Thomas died testate July 22, 1939, her will later probated, and three named daughters, on November 18, 1939, duly qualified as independent executrices of said estate. On November 28, 1939, plaintiffs, obviously proceeding under the terms of Art. 3779, R.S., filed affidavit of death as to Mrs. Emma E. Thomas (without naming the representatives of her estate), and thereafter, January 13, 1940, caused issuance of a writ with purported levy by the sheriff on the real estate in question, for sale the first Tuesday in February following. No steps other than just mentioned were taken to connect the executrices of the estate with such sale under the original foreclosure judgment, which latter instrument recited the property in suit to have been separately owned by Mrs. Emma E. Thomas.
Upon hearing of a motion by the executrices to quash the January order of sale and levy thereunder, the same was sustained and the writ ordered returned into court without further execution; the court being of the opinion, “that the original judgment in this cause is a money judgment against the said Mrs. Emma E. Thomas, who has died subsequent to the rendition of said judgment, that the property described in the order of sale, such being the only writ and such.property being the only property involved in this proceeding in anywise, belongs to the estate of the said Mrs. Emma E. Thomas, deceased, and that no execution or order of sale may legally issue under said judgment as against said property until such judgment has been revived according to law.”
In a regular administration, all claims for money must be allowed by the administrator and approved by the Judge; but, even when so approved, there is no provision in the probate laws requiring a claim, secured or unsecured, to be paid until after twelve months; or authorizing a forced sale of the security within such *304time. Similar protection is afforded property administered by an independent executor (authorized by Art. 3436). The succeeding Article (3437) requires: “Any person having a debt or claim against the estate may enforce the payment of the same by suit against the executor; and, when judgment is recovered against the executor, the execution shall run against the estate of the testator in the hands of the executor that may be subject to such debt. The executor shall not be required to plead to any suit brought against him for money until after one year from the date of the probate of such will.”
I must dissent from the majority in their reversal and rendition of the trial court’s above action, as, in my judgment, the undisputed facts herein make applicable the terms of Arts. 3778 and 3437 (instead of 3779). Therefore, appellees’ counter proposition should have been sustained, viz.: “It appearing that the judgment in this cause was a money judgment as against Mrs. Emma E. Thomas, the owner of the property upon which the lien was foreclosed and which was ordered sold for the satisfaction of such judgment, and that she has died since the rendition of such judgment, no execution or order of sale may issue under said judgment as against the property of her estate. Hence the court properly quashed the writ.”
My Associates have held, in effect, (a) That a judgment rendered in favor of taxing units against a person during her lifetime which, so far as one of such units is concerned, is an ordinary personal judgment for the amount of the real property taxes enforceable by execution; and which, so far as all are concerned, is a judgment establishing the defendant’s indebtedness for the amount of real property taxes due, foreclosing their lien on such real estate for such amounts, and ordering a sale in satisfaction thereof, is not a money judgment within the contemplation of Articles 3778 and 3779. (b) That such a judgment, after the death of the defendant and administration on her estate, is in no sense a debt or claim against the estate of such decedent within the contemplation of our laws regulating the administration of a decedent’s estate, (c) That such a judgment, after the death of the defendant and administration on her estate, may be enforced by execution thereunder against the property in the hands of the executrices of the estate, without a revival as against them, where such estate is being administered independent of the probate court, (d) That the record discloses the property to have been the homestead of Mrs. Thomas at the time of her death and that, though it was encumbered with a constitutional lien securing the payment of taxes due thereof:, it was not subject to the control of or administration by her executrices.
The nature of this appeal is such that it is doubtful whether our Supreme Court will entertain jurisdiction by way of error. A brief but categorical answer to the above conclusions of the majority is deemed sufficient. In consequence, generous use has been made of appellees’ propositions, argument, and authorities.
(1) The judgment involved is a money judgment within the contemplation of Arts. 3778 and 3779; Vol. 2 Bouv.Law Dict., Rawle’s Third Revision, page 2240 (Baldwin’s Ed., page 815) ; Words & Phrases, Title “Money Judgment”; Lippincott v. Taylor, Tex.Civ.App., 135 S.W. 1070, writ refused; Cole v. Lewis, Tex.Civ.App., 159 S.W. 180.
(2) The judgment is a debt or claim against the estate of Mrs. Thomas within the meaning of our laws governing administration of estates (both ordinary and independent). 14 Tex.Jur., Decedents’ Estates, pp 128, 131; Allen v. Reilly, 62 Tex. Civ.App. 624, 131 S.W. 1152; Whitmire v. May, 96 Tex. 317, 72 S.W. 375; White Co. v. Stout, Tex.Civ.App., 102 S.W.2d 1065; Jenkins v. First Nat. Bank of Coleman, Tex.Civ.App., 101 S.W.2d 845; Alamo Nat. Co. v. Key, Tex.Civ.App., 114 S.W.2d 931.
(3) No execution on the judgment may legally issue against the property in the hands of the executrices without a revival against them, even though they are acting independent of the court. Cook v. Sparks, 47 Tex. 28; Bynum v. Govan, 9 Tex.Civ.App. 559, 29 S.W. 1119; Govan v. Bynum, 17 Tex.Civ.App. 180, 43 S.W. 319; City Central Bank & Trust Co. v. Jackson, Tex.Civ.App., 45 S.W.2d 433. The case of Taylor v. Williams, supra, is relied upon by the majority as controlling; but I consider the rule there announced to be in no sense applicable here. That decision dealt only with a creditor’s right to extra judicial remedy (sale by trustee under deed of trust, without resort to court or its processes).
*305(4) This homestead estate is subject to the control of and administration by the executrices, since it is encumbered with a constitutional debt or lien. Federal Land Bank v. Tarter, Tex.Civ.App., 86 S.W.2d 523; Connor Bros. v. Williams, 130 Tex. 572, 112 S.W.2d 709; Britton v. Wilson, Tex.Civ.App., 101 S.W.2d 889; Hinton v. Uvalde Paving Co., Tex.Civ.App., 118 S.W.2d 317, writ refused; Lovejoy v. Cockrell, Tex.Com.App., 63 S.W.2d 1009.
(5) But even assuming there could be no administration on the property by reason of its being homestead, Fleming v. Ball, 25 Tex.Civ.App. 209, 60 S.W. 985, writ refused, is to the effect that a sale of real estate under a foreclosure judgment against a decedent was void, without a revival thereof as against his heirs, though no administration had ever been opened, and the time for such had expired.
The above briefly presents my views for which this -cause should be affirmed.